Ramtron International Corporation News Release Nasdaq: RMTR NEWS FOR RELEASE: 3/3/2010, 8:30am ET CONTACT:Lee Brown (719) 481-7213 lee.brown@ramtron.com RAMTRON GRANTED FUNDAMENTAL FERROELECTRIC RAM PATENT COLORADO SPRINGS, CO - March 3, 2010 - U.S. semiconductor maker Ramtron International Corporation (Nasdaq:RMTR), the leading developer and supplier of nonvolatile ferroelectric random access memory (F-RAM) and integrated semiconductor products, announced today the issuance of U.S. Patent No. 7,672,151 entitled Method for Reading Non-volatile Ferroelectric Capacitor Memory Cell. The patent materially expands Ramtron’s intellectual property portfolio. “We are very pleased to have secured 17-years of fundamental protection for our one-transistor/one-capacitor (1T/1C) F-RAM memory cell,” said Bill Staunton, Ramtron’s CEO. “We are currently evaluating what impact this recent expansion of our intellectual property portfolio will have on others that are using devices that may infringe on the claims in this patent.” The new patent covers methods of reading and restoring a 1T/1C F-RAM memory cell.The patent claims fundamental technology for the basic reading and restoring of a 1T/1C F-RAM memory cell including a word line, bit line, a drive line, an access transistor and a ferroelectric capacitor having two different polarization states. About Ramtron’s F-RAM Ramtron pioneered the integration of ferroelectric materials into semiconductor products, which enabled the development of a new class of nonvolatile memory, called ferroelectric random access memory, or F-RAM.Ramtron’s ferroelectric memories combine the high speed of DRAM (Dynamic Random Access Memory) with nonvolatile data storage, or the ability to save data without power. Since commercializing the technology, Ramtron has sold more than 300-million F-RAM devices into demanding applications such as automotive safety and entertainment systems, portable medical devices, industrial process control systems, smart electricity meters, and consumer printer cartridges. As the most power-efficient of any nonvolatile memory technology on the market, F-RAM products promise to pave the way for the development of ultra-efficient battery powered products and energy harvesting applications among others. About Ramtron Ramtron International Corporation, headquartered in Colorado Springs, Colorado, is a fabless semiconductor company that designs, develops and markets specialized semiconductor memory, microcontroller and integrated semiconductor solutions used in a wide range of product applications and markets. 1 Safe Harbor Statement “Safe
